    Case 2:20-cr-00022-HYJ ECF No. 13 filed 09/15/20 PageID.24 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

UNITED STATES OF AMERICA,                     Case No. 2:20-mj-31

                    Plaintiff,                Hon. Maarten Vermaat
                                              U.S. Magistrate Judge
      v.

DARNELL SHAROD ADAMS-MLLER,

                    Defendant.
                                          /

                            ORDER FOR DETENTION

      Defendant appeared before the undersigned for hearing on the Government’s

motion for detention (ECF No. 7) on September 15, 2020. Defense counsel advised

the Court that there are two outstanding warrants for Defendant for a parole

violation and a failure-to-appear on a state criminal charge. Defendant would be

arrested on these warrants if released on bond by this Court. Defendant requested

additional time to resolve these situations. Defendant waived detention hearing at

this time and reserved his right to a hearing in the future.

      IT IS HEREBY ORDERED that Defendant shall remain detained pending

further proceedings.

      IT IS SO ORDERED.


Dated: September 15, 2020                 /s/ Maarten Vermaat
                                        MAARTEN VERMAAT
                                        U.S. MAGISTRATE JUDGE
